            Case 2:18-cv-01932-SU     Document 57      Filed 01/31/21     Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




WILLIAM JAMES ANDERSON,                                     No. 2:19-cv-00211-SU (lead case)
                                                            No. 2:18-cv-01932-SU (trailing case)
                      Plaintiff,                            No. 2:18-cv-01971-SU (trailing case)

       v.                                                   ORDER

UMATILLA COUNTY, et al.,

                      Defendants.

HERNÁNDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation on December 18,

2020, in which she recommends that this Court grant Defendants’ Motion for Summary

Judgment. F&R, ECF 41. The matter is now before the Court pursuant to 28 U.S.C.

§ 636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Plaintiff filed timely objections to the Magistrate Judge’s Findings & Recommendation.

Pl. Obj., ECF 43. When any party objects to any portion of the Magistrate Judge’s Findings &

Recommendation, the district court must make a de novo determination of that portion of the



1 – ORDER
         Case 2:18-cv-01932-SU        Document 57       Filed 01/31/21     Page 2 of 2




Magistrate Judge’s report. 28 U.S.C. § 636(b)(1); Dawson v. Marshall, 561 F.3d 930, 932 (9th

Cir. 2009); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc).

       The Court has carefully considered Plaintiff’s objections and concludes that there is no

basis to modify the Findings & Recommendation. The Court has also reviewed the pertinent

portions of the record de novo and finds no error in the Magistrate Judge’s Findings &

Recommendation.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan’s Findings and Recommendation [41].

Therefore, Defendants’ Motion for Summary Judgment is GRANTED.

       IT IS SO ORDERED.



                January 31, 2021
       DATED: _______________________.



                                                    ____________________________
                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge




2 – ORDER
